    Case 1:20-cv-10725-PAE-KHP Document 30 Filed 07/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



NILE MEDFORD,

                                                                      CASE NO.
                                                                      1:20-cv-10725-PAE

                                               Plaintiff,             JUDGMENT ENTERED
                                                                      UNDER RULE 68
-against-



BOBBY VAN'S RESTAURANT, INC.,
JJJ & R RESTAURANT, INC.,
and RICHARD PASSERELLI,



                                                                      ECF Case,

                                               Defendants.



       WHEREAS on June 16, 2021, Defendants, BOBBY VAN'S RESTAURANT, INC., JJJ & R
RESTAURANT, INC., and RICHARD PASSERELLI, presented Plaintiff, NILE MEDFORD, with
an Offer Of Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure in the amount of
$20,000.00, not inclusive of attorneys' fees and costs.

      WHEREAS on June 16, 2021, Plaintiff, NILE MEDFORD, accepted Defendant's Offer of
Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure.

        WHEREAS, on July 21, 2021, the Patties agreed to resolve any outstanding claim for
attorney's fees and costs for the following amounts: $4,560.00 in attomeys' fees and $658.50 in costs.

         WHEREAS, on July 23, 2021, Plaintiff, NILE MEDFORD, filed a Notice of Acceptance of
an Offer of Judgment made by Defendants BOBBY VAN'S RESTAURANT, INC., JJJ & R
RESTAURANT, INC., and RICHARD PASSERELLI pursuant to Federal Rules of Civil Procedure
68 in the amount of $20,000.00, not including attorney's fees and costs.
    Case 1:20-cv-10725-PAE-KHP Document 30 Filed 07/26/21 Page 2 of 2




     Therefore, under the provisions of Rule 68(a) of the Federal Rules of Civil Procedure, IT IS
ADJUDGED that:

       1. Plaintiff, NILE MEDFORD, have judgment against Defendants in the sum of $25,218.50.
       2. Payment shall be made within thirty (30) days of the entry of this Judgment to "Nile
       Medford," in the gross amount of TEN THOUSAND DOLLARS AND ZERO CENTS
       ($10,000.00) less normal tax deduction and withholding and sent to Aidala, Bertuna &
       Kamins, P.C., Attn: Lawrence Spasojevich, 546 5th Avenue, 6th Floor, New York, New York
       10036.
       3. Payment shall be made within thirty (30) days of the entry of this Judgment
       to "Aidala, Bertuna & Kamins, P.C. as Attorneys for Mr. Medford" in the amount of FIFTEEN
       THOUSAND TWO HUNDRED EIGHTEEN DOLLARS AND FIFTY CENTS ($15,218.50)
       and sent to Aidala, Bettuna & Kamins, P.C., Attn: Lawrence Spasojevich, 546 5th Avenue, 6th
       Floor, New York, New York 10036.

                                                                   Dated: July 26, 2021


                                                                   so   ~RA~
                                                                   Paul A. Engelmayer
                                                                   United States District Judge
